To compel respondent to quash an information, charging relator and another with forgery of a certain draft for $2,000, or enter a nolle prosequi.
*255Order to show cause denied November 5, 1891.
The petition alleged that the testimony taken upon the preliminary examination had been taken in shorthand and had not been written out, read to or signed by the witnesses; that the testimony of one witness had not been returned to the Circuit Court; that on a former trial the jury disagreed, the evidence tending to show that the forgery was committed by another.